UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1732



CHUAN-RUN CHEN,

                                              Plaintiff - Appellant,

          versus


WILLIAM M. DALEY, Secretary of Commerce,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-96-1675-A)


Submitted:   October 10, 1997             Decided:   October 24, 1997


Before HALL, ERVIN, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chuan-Run Chen, Appellant Pro Se. Rachel Celia Ballow, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals district court orders denying his motions

for appointment of counsel and additional discovery and granting

summary judgment to the defendant in his Title VII action. We have

reviewed the record and the district court's orders and find no

reversible error. Accordingly, we affirm on the reasoning of the
district court. Chen v. Daley, No. CA-96-1675-A (E.D. Va. Feb. 21
& Apr. 11, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2